Citation Nr: 1400821	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-25 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  At that time, the Veteran clarified that he was seeking service connection, in pertinent part, for a right foot disability and a right knee disability.  

The Board remanded this matter in January 2012 and again in January 2013.  In September 2013, the matter was referred to the Veterans Health Administration (VHA) for a medical opinion.  


FINDINGS OF FACT

1.  Competent and credible evidence establishes that the Veteran's right knee patellofemoral disease is etiologically related to his active military service.

2.  Competent and credible evidence establishes that the Veteran's right foot hammertoes are etiologically related to his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right knee patellofemoral disease have been met.  38 U.S.C.A. §§ 101, 1111, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).  

2.  The criteria for entitlement to service connection for right foot hammertoes have been met.  38 U.S.C.A. §§ 101, 1111, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Congenital or developmental defects are generally not considered a disease or injury for the purpose of service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, the VA Office of General Counsel has held that service connection may be granted for a congenital disorder on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 5, 1985)].  In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (hereditary), or developmental in origin by its very nature preexists claimants' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995). 

Having a hereditary or developmental disease does not always rebut the presumption of soundness.  Service connection may be granted for such diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.  VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  In addition, to the extent a congenital defect is not a disease, service connection may still be granted for any superimposed disease or injury.  Id.  

The Veteran served on active duty from February 1985 to January 1989.  He is seeking entitlement to service connection for a right knee disability and a right foot disability.

The Veteran has proposed multiple theories of entitlement for these disabilities.

In a September 2005 statement, the Veteran argued that the physical demands of his military duties, such a carrying extremely heavy gear over long distances and running up to five miles daily, placed strain on his knees, causing or aggravating his current disability.  He also claimed that he injured his right foot when he twisted it while on a twenty mile hike.  The Veteran's form DD-214 shows that his military occupational specialty was a Rifleman in the United States Marine Corps.  Accordingly, the Board finds that the Veteran's accounts are consistent with the nature of his service.  

Additionally, the Veteran has testified at his August 2011 videoconference hearing that he was involved in an altercation with another Marine who was threatening him and he was pushed down a hill, injuring his right knee and fracturing his foot.  The Veteran testified that the perpetrator of this attack was the same as the perpetrator of his sexual assault in service.  The Board notes that the Veteran has been granted entitlement to service connection for PTSD based on this assault.  

The Veteran has reported that since his alleged in-service injury, he has experienced pain and swelling in his right foot and knee.  He has also submitted statements from family members and colleagues who have reported observing these symptoms.  

In January 2012, the Veteran was afforded VA examination of his joints.  The examiner diagnosed the Veteran with the following current disabilities: a high riding patella of the right knee, right foot hammertoes of the second through fourth digits, and bilateral knee crepitation consistent with patellofemoral disease.  

The examiner opined that the high riding patella of the right knee is a congenital defect and not related to service.  The examiner also stated that the Veteran's patellofemoral disease does not mean the Veteran suffered any particular trauma and is most likely normal wear and tear for a man of the Veteran's age.  However, it appears that in reaching this conclusion, he only considered whether the Veteran had an injury to his knee or knees in service from a fall caused by an assault, but did not consider whether the physical demands of the Veteran's service caused or contributed to his right knee disorder beyond the normal aging process.  

He also offered no opinion regarding the etiology of the Veteran's right foot hammertoes.  While the Veteran has claimed that he fractured his right foot, and thus, the examiner focused on finding residual evidence of a fracture, the Veteran has also complained of symptoms such as pain and swelling that could be caused by a number of foot disabilities, including hammertoe.  

The Board remanded the case for a new medical examination and opinion.  The February 2013 VA examiner diagnosed the Veteran with bilateral high riding patella and hammertoes, which he characterized as developmental, asymptomatic, and less likely than not related to the Veteran's military service.  Unfortunately, the February 2013 VA examination report was as inadequate as the January 2012 report.  The examiner did not address the Veteran's diagnosis of patellofemoral disease at all.  Additionally, he failed to explain why he considered the Veteran's hammertoe disability a developmental rather than acquired disability, as no right foot disability, including hammertoes, was noted on the Veteran's December 1984 pre-induction physical.  Finally, the examiner failed to consider whether the Veteran's right knee and foot disabilities were aggravated by his active military service, regardless of whether they are considered developmental diseases or defects.  

In September 2013, the Board referred the matter to the VHA for a medical opinion.

In December 2013, Dr. K.G., a physician at the VA Medical Center in Columbia, Missouri offered the following medical opinion based on a review of the Veteran's claims file:

[The Veteran] appears to have two problems with the right knee.  Patella alta is a congenital defect that leads to abnormal patella femoral loading.  The other diagnosis is patella femoral disease that is secondary to the underlying congenital defect.  While the diagnosis of patella alta is congenital and therefore present prior to service, the secondary diagnosis as likely as not did not manifest until active duty because of the extreme activities required by his occupation (carrying heavy rucksack, running, marching, climbing).  The natural history of patella alta includes development of patella femoral disease.  It is at least as likely as not that the natural course was aggravated with earlier onset and more severe symptoms as a result of active duty service.

The examiner previously noted right foot hammertoes and this is confirmed by x-ray.  No other pathology is noted from the review of the chart.  The history includes prior foot fracture and placement in a cast for 8 weeks and subsequent PT.  Hammertoes are typically associated with ill fitting shoewear and can be congenital.  They can also occur post fracture care secondary to tight cast, long term immobilization or compartment syndrome.  Clarification is needed as the examiner notes do not explicitly state that the left foot is without deformity.  There is a check box for left foot "none" for hammertoes and this was not marked in the original examination in 2013.  If the hammertoes are not bilateral, it is at least as likely as not that the toe deformity was the result of the fracture and or treatment sustained during military service.  If the hammertoes are found to be bilateral, then this would indicate a congenital defect that was at least as likely as not present prior to active duty and at least as likely as not was aggravated beyond its natural course because of the previous injury and treatment provided while active duty.

Based on the positive VHA opinion, the Board finds that the criteria for entitlement to service connection for right knee patellofemoral disease and right foot hammertoes have been met.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for right knee patellofemoral disease is granted.

Entitlement to service connection for right foot hammertoes is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


